Citation Nr: 0733055	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  01-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of brain trauma with headaches and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2002, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in August 2003 and subsequently transferred to 
the jurisdiction of the RO in Nashville, Tennessee.

The case was remanded in March 2006 including for development 
and adjudication of the inextricably intertwined issue of 
entitlement to service connection for anxiety and 
agoraphobia.  VA records show service connection was denied 
for this disorder in a June 2007 rating decision.  As the 
veteran has expressed no disagreement from that determination 
the Board finds the case is ready for appellate review.  

On July 24, 2007, the Board received a response form from the 
veteran indicating that she had more information or evidence 
to submit in support of her appeal.  She acknowledged that if 
the evidence was not submitted within the 60-day period her 
case would be returned to the Board.  As the veteran has 
submitted no additional evidence as of this date, no further 
action as to this matter is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained and reviewed.

2.  The evidence demonstrates the veteran's service-connected 
residuals of brain trauma with headaches and dizziness are 
presently manifested by no more than subjective symptoms of 
headaches and dizziness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of brain trauma with headaches and dizziness have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004, November 2004, and 
February 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing her claim, identified the veteran's duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in any evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The record shows 
that in April 2004 the veteran signed copies of VA Form 21-
4142 for the release to VA of private medical records, but 
that in correspondence dated in November 2004 VA requested 
she provide additional authorization due to a change in law.  
Another request for this information was sent to the veteran 
in March 2006.  As no response as to this matter has been 
received from the veteran, the Board finds further attempts 
to obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Factual Background

Service medical records dated in April 1976, show the veteran 
complained of headaches subsequent to a wisdom tooth 
extraction that month.  It was noted she reported severe pain 
to the right side of her face and had experienced three 
syncopal episodes on the previous Saturday, including an 
incident when she fell and struck the occiput region of her 
head.  A neurological evaluation was within normal limits.  
X-rays of the skull were negative.  The examiner's impression 
was status post syncopal episodes possibly secondary to 
dental extraction pain.  In her July 1977 report of medical 
history the veteran noted she had experienced frequent or 
severe headaches, dizziness or fainting spells, and head 
injury.  The examiner's comments noted report of suboccipital 
headaches that were occasionally accompanied by dizziness and 
rare fainting.  Her July 1977 separation examination revealed 
a normal clinical evaluation of the head and neurological 
system.

In her initial VA claim in August 1997 the veteran reported 
that she had experienced headaches and dizziness since she 
fell and struck her face during active service.  She also 
claimed a lump forming on her forehead was related to that 
injury.  Service connection was established in a December 
1997 rating decision and a 10 percent rating was assigned 
under the criteria for disabilities under Diagnostic Code 
8045.  It was noted that no recent treatment records had been 
received, but that a VA examination would be scheduled to 
assess her disability.  A March 1998 rating decision noted 
the veteran failed to appear for a scheduled VA examination 
and continued the previously assigned 10 percent rating.  

Private medical records dated in March 2000 show the veteran 
reported a three year history of intermittent headaches.  
There was no known associated cause or etiology.  

In correspondence dated in April 2000 the veteran asserted 
her service-connected residuals of brain trauma with 
headaches and dizziness were more severely disabling than 
indicated by a 10 percent evaluation.  She stated she 
continued to experience headaches, numbness, and memory loss.  

On VA fee basis neurology examination in June 2000 the 
veteran described feelings as if there were something heavy 
on top of her head with associated photophobia, no 
phonophobia, nausea, vomiting, focal motor weakness, or 
sensory disturbances.  She stated she had tried various 
medications and only Vicodin seemed to work for her.  There 
were no known triggering factors.  An examination revealed 
the cranial nerves, facial musculature, and facial sensation 
were intact.  It was noted that on motor examination she 
clearly did not give full effort and there was significant 
give-way weakness.  The examiner stated the veteran's 
headaches were most likely muscle contraction headaches and 
that there was some concern about a functional cause for her 
headaches such as an underlying major depressive disorder or 
a personality disorder.  A psychiatric evaluation was 
recommended.  

VA treatment records dated in February 2001 noted a diagnosis 
of headaches and noted the opinion of two examiners that 
long-term treatment with Vicodin for tension headaches was 
not appropriate.  It was also noted that the veteran's 
insistence on Vicodin appeared to be narcotics seeking 
behavior.  

A July 2001 private medical examination report from S.S.A., 
M.D., identified as a specialist in neurology and medical 
pain management, provided diagnoses including closed head 
injury at work in 1976 with fainting spells and present 
headaches due to cephalgia and cognitive dysfunction with 
headaches.  A history was provided describing an incident 
during service in hot weather when the veteran felt dizzy, 
heard loud ringing in her ears, and passed out.  It was noted 
she was unconscious for a few seconds and fell to the ground 
with tonic/colonic convulsions and confusion for a few 
seconds.  She had then gotten up and gone outside where she 
passed out again and fell striking her head with a bump and 
bruising on her forehead.  There is no indication the history 
was based upon a review of any medical records.

The veteran reported symptoms including intermittent 
headaches that were frontal and dull with occasional 
throbbing and sharp pain and associated feelings of forehead 
swelling, dizziness, blurred vision, decreased concentration, 
forgetfulness, and right hand numbness.  She stated she had 
headaches twice per week that lasted from a few minute to a 
few hours and sometimes all day.  An examination revealed 
bony swelling and tenderness to the forehead.  On nervous 
system evaluation the veteran was alert and oriented to time, 
place, and person.  Her memory was grossly intact with fluent 
speech, normal simple calculation ability, and general 
knowledge.  

A July 2002 private psychiatric evaluation by S.L.B., D.O., 
noted the veteran related the onset of all of her problems to 
a head injury in 1976.  She complained of depressed mood and 
a broad range of anxiety symptoms with severe headaches that 
occurred twice weekly.  She asserted her symptoms were 
worsening and stated she had been unable to work since 
February 2002.  The diagnoses included chronic severe major 
depression, anxiety disorder, panic disorder with 
agoraphobia, and social phobia.  It was noted that 
neurological evaluations were recommended to rule out focal 
defects, seizures, and to identify regional cortical 
dysfunction.

At her October 2002 personal hearing the veteran testified, 
in essence, that diagnoses had been provided for anxiety and 
insomnia that had resulted in an interference with employment 
and that she had recently been fired from her job.  She 
stated she was unable to function and that she had difficulty 
going out in public places or driving.  The veteran also 
submitted a copy of a photograph printed in October 2002 that 
was annotated to identify bumps to her forehead.

In correspondence dated in April 2003 the veteran stated she 
had stopped working for the Sacramento Education and Training 
Agency in 1999 because of headaches and had been on 
disability from March 2000 to November 2000.  She reported 
she had worked for a casino from March 2001 to February 2002 
and was terminated because her doctor recommended medical 
leave because of her headaches.  

In correspondence dated in May 2003 the veteran's previous 
casino employer verified her dates of employment, but stated 
their policy not to release information as to the reasons for 
termination.  A response from the Sacramento Education and 
Training Agency noted only that the veteran was not an 
employee.  Correspondence addressed to the veteran in January 
2004 noted she had been terminated due to excessive 
absenteeism.  

A January 2004 private medical note indicated the veteran was 
unable to work due to generalized anxiety and an anxiety 
state with depressed mood.  It was noted she would be able to 
return to work in February 2004.  

VA treatment records dated in October 2004 included diagnoses 
of migraine headaches and depression.  A November 2004 
neurology service report shows the veteran reported that 
since her head injury in service she had a fear of 
"syncopizing" and that she avoided lines and large crowds.  
She reported her headaches had become more frequent with age 
and stated she had lost three to four jobs because of 
headaches.  The examiner noted there was decreased sensation 
to the right lower face and slight right nasiolabial 
flattening.  The diagnoses included mixed headaches with 
migrainous feature and right hemisensory loss and facial 
drooping on examination.  It was noted there was no clinical 
history of vascular event or association with headaches.  The 
treatment plan included rule out stroke.  

In subsequent statements in support of the claim the veteran 
and her daughters described problems she had over the years 
as a result of her headaches.  The veteran asserted that a 
past disability examination had been unfair.  

VA treatment records dated in April 2005 noted that during a 
screening interview the veteran abruptly fell forward in her 
chair and stated that she had blacked out and that it 
happened to her sometimes.  The nurse noted that it was 
uncertain if this was an intentional act, but there was no 
loss of consciousness or observed seizure activity.  She had 
responded to her name when called, but appeared to be dazed.  
She refused further evaluation and signed out against the 
advice of doctors.  A June 2005 VA neurology examiner found 
it was as likely as not that the veteran had post-concussion 
headaches possibly exacerbated by her anxiety 
disorder/agoraphobia.  The character of her recurrent 
headaches were suggestive of migraine and her report of 
sleeping after her mild head trauma in 1976 suggested she may 
have had a concussion.  It was noted that the veteran had 
slight facial asymmetry, possibly due to her brain trauma.  
The examiner stated the veteran complained of marked 
difficulty with memory and thinking and that at least some of 
the difficulties demonstrated on examination represented poor 
effort.  A brain imaging study and neuropsychological testing 
were recommended.  An August 2005 computed tomography (CT) 
scan was normal.  

VA neuropsychiatric examination in May 2006 summarized the 
veteran's reported history of symptomatology and noted that 
psychometric testing revealed she consistently scored in the 
range indicative of an intentional attempt to negatively skew 
the test results to make herself appear more impaired that 
was actually the case.  It was noted her scores were most 
consistent with those of people attempting to feign cognitive 
deficits.  She was provided opportunities over two days of 
testing.  The examiner found that on a measure of personality 
and mental disorder symptoms the test was deemed to be 
invalid due to an aberrant response pattern.  The diagnoses 
included malingering and rule out factitious disorder and 
somatoform disorder.  The examiner further commented that the 
veteran's behavior over time as documented in the claims file 
suggested symptoms of factitious disorder, somatoform 
disorder, and conversion disorder, but that it was impossible 
to definitively determine which, if any, might apply.  None 
of these disorders, however, was considered to be related to 
active service.  It was noted that none of the outside 
medical reports which included diagnoses of several mental 
disorders assessed exaggeration or malingering and the 
veracity of those diagnoses were questionable.  The examiner, 
identified as a clinical neuropsychologist, stated there was 
no clear evidence that the veteran's self-reported, 
unverified, panic attacks/agoraphobia were caused by, the 
result of, or exacerbated by the service-connected brain 
trauma.  

In an August 2006 statement the veteran asserted the May 2006 
VA examiner's opinion was erroneous and biased against her 
claim because of her race.  In a statement in support of the 
veteran's claim A.D.B., identified as a friend and caregiver, 
described having witnessed the events during her VA 
examination and expressed the opinion that the examiner's 
report was erroneous.  In a February 2007 statement E.H. 
reported that he had known the veteran before she enlisted 
and that she never complained of headaches or panic attacks 
before she passed out during active service.  He stated that 
she had experienced bad headaches and frequent panic attacks.  
In a March 2007 statement A.G., a registered nurse and the 
veteran's present roommate, reported she had observed the 
veteran with severe headaches on many occasions.  It was also 
her opinion that the veteran's panic attacks were related to 
her fainting episode during active service.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

8045
Brain disease due to trauma:

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more 
under diagnostic code 9304.  This 10 percent rating 
will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated 
with brain trauma.
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).



9304
Dementia due to head trauma 

General Rating Formula for Mental Disorders:
Rating

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication.



10
38 C.F.R. § 4.130, Diagnostic Code 9304 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of brain trauma with 
headaches and dizziness are presently manifested by no more 
than subjective symptoms of headaches and dizziness.  The 
Board also notes that service medical records demonstrate 
only that the veteran struck her occiput in a fall.  The 
occiput is the back of the head.  See Stedman's Medical 
Dictionary 1236 (26th Ed. 1995).  The veteran's claims as to 
symptoms related to trauma to the forehead are considered to 
be of no probative weight.  There is no probative evidence of 
any purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis, as a result 
of trauma to the brain nor evidence of a diagnosis of multi-
infarct dementia associated with brain trauma.  In such 
cases, VA regulations provide for a maximum 10 percent rating 
which may not be combined with any other rating for a 
disability due to brain trauma.  Therefore, entitlement to a 
rating in excess of 10 percent is not warranted.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA medical findings of 
suspected exaggeration and malingering and the absence of 
objective neurological findings related to the in-service 
trauma are considered to be persuasive in this case.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of brain trauma with headaches and dizziness is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


